United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 19, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60170
                          Summary Calendar



ROBERT OKELLO OYWELLO, JULIET IGA OYWELLO

                      Petitioners

     v.

ALBERTO R GONZALES, US ATTORNEY GENERAL

                      Respondent

                         --------------------
               Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A29 905 967
                          BIA No. A75 374 249
                         --------------------

Before KING, Chief Judge, and JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     Robert Okello Oywello (“Robert”) and Juliet Iga Oywello

(“Juliet”), citizens of Uganda, petition this court to review the

decision of the Board of Immigration Appeals (BIA) affirming the

denial of Juliet’s application for asylum and withholding of

removal.   Robert, Juliet’s husband, was included as an ancillary

beneficiary to her asylum application.    Robert also filed a

separate application for cancellation of removal, which was

denied by the immigration judge (“IJ”) and affirmed by the BIA.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60170
                                 -2-

     Juliet argues that she testified credibly regarding “severe

and atrocious past persecution” in Uganda.    She further argues

that her credible testimony established that she is unwilling to

return to Uganda due to a well-founded fear of future

persecution.    The IJ’s finding that Juliet was not credible is a

reasonable interpretation of the record and therefore supported

by substantial evidence.    See Chun v. INS, 40 F.3d 76, 79 (5th

Cir. 1994).    Furthermore, the IJ’s determination that, due to

changed country conditions, Juliet does not have a well-founded

fear of future persecution due to her human rights activities is

also supported by substantial evidence.    See Mikhael v. INS, 115
F.3d 299, 302 (5th Cir. 1997).    Because the IJ found correctly

that Juliet failed to make the requisite showing for asylum, he

also was correct in finding that she could not meet the more

stringent standard for proving her eligibility for withholding of

removal.   See Girma v. INS, 283 F.3d 664, 666-67 (5th Cir. 2002).

     Juliet has failed to exhaust her administrative remedies

with respect to her Convention Against Torture (“CAT”) claim.

She also has failed to exhaust her administrative remedies with

respect to her claim that the BIA abused its discretion in not

considering “the likelihood of torture and hardship” on her 22-

month-old United States citizen child for purposes of asylum,

withholding of removal, and protection under the CAT.    Thus, this

court lacks jurisdiction to review the claims.    See 8 U.S.C.
                          No. 03-60170
                               -3-

§ 1252(d)(1); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.

2001).

     Robert challenges the IJ’s determination that he failed to

meet the hardship requirement for cancellation of removal.

However, this court does not have jurisdiction to review the IJ’s

discretionary determination, in rejecting Robert’s application

for cancellation of removal, that Robert had not shown that his

22 month old United States citizen son would suffer an

“exceptional and extremely unusual hardship.”   See Rueda v.

Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004); 8 U.S.C.

§ 1252(a)(2)(B)(i).

     Accordingly, the petition for review is DENIED IN PART and

DISMISSED IN PART FOR LACK OF JURISDICTION.